DETAILED ACTION
Claims 1-22 are pending.  Of these, claims 7 and 9-22 are withdrawn as directed to a nonelected invention or species.  Therefore, claims 1-6 and 8 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I is acknowledged.  Since Applicant did not point to any alleged deficiencies in the restriction requirement, the election is being treated as made without traverse.  The restriction requirement is still considered proper and is made FINAL.
Applicant’s election of poly(butylmethylmethacrylate-co-2-dimethylaminoethyl)methacrylate-co-methyl methacrylate as the species of polymer in the seal coating is acknowledged.  The election having been made without traverse, the election of species requirement is still considered proper and is made FINAL.  Claims 1-6 and 8 of Group I read on the elected species.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Appel et al. (US Pat. Pub. 2007/0196483; of record in IDS).
As to claims 1 and 5-6, Appel discloses a pharmaceutical composition in the form of primary microparticles comprising a core in the form of a matrix, a drug dispersed in the matrix, and a coating surrounding the core (a “seal coating”), the coating comprising EUDRAGIT E (the elected species of polymer in the seal coating of claims 1 and 6, i.e.,  poly(butylmethylmethacrylate-co-2-dimethylaminoethyl)methacrylate-co-methyl methacrylate, as disclosed at page 5, lines 21-24 of the present specification), and which is also a reverse enteric coating of claim 5 ( claims 1 and 7 of Appel and paragraphs 7, 82, 134, and 139).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Appel et al. (US Pat. Pub. 2007/0196483; of record in IDS).
 The teachings of Appel are relied upon as discussed above.  Appel further discloses that the diameter of the particles is most preferably less than 100 microns, which reads on the ranges recited by claims 2-4, and teaches that smaller particles are more pleasing to patients because they present a smooth sensation in the mouth as opposed to a gritty sensation (paragraph 34).  Appel does not further expressly disclose, however, embodiments wherein the microparticle has a diameters within the ranges of claims 2-4, i.e., no more than 25 microns, 10 microns, or a range of from about 1 micron to 10 microns.
As to claims 2-4, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to select particle size diameters within the ranges of these claims, because Appel expressly teaches that the diameter of the particles is most preferably less than 100 microns, which encompasses the claimed ranges thus rendering them prima facie obvious, and additionally because Appel expressly teaches that there are advantages to the use of smaller particles because they are more pleasing to patients, which would have further motivated the skilled artisan to select particle sizes having diameters near the lower end of the range taught by Appel, such as the diameters recited by claims 2-4.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Appel et al. (US Pat. Pub. 2007/0196483 as applied to claims 1-6 above, and further in view of Ma et al. (ACS Nano. 2013 November 26; 7(1):  9518-9525).
The teachings of Appel are relied upon as discussed above, but Appel does not further expressly disclose the matrix comprises two or more drugs as recited by claim 8.  
Ma is a brief review on the use of nanoparticles for the co-delivery of multiple drugs to achieve greater therapeutic effect than administration of a single drug (Abstract and first paragraph of page 1) and teaches various size ranges for the particles including 100-300 nm (page 2, 3rd full paragraph).  Ma teaches that particle formulations for multidrug delivery have advantages over combination therapy using free drug, including the ability to obtain controlled release of the drugs from the particles that can normalize pharmacokinetics, biodistribution, and stability of chemically dissimilar drugs that have disparate pharmacological behaviors (page 2, 1st full paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Appel formulation by incorporating multiple drugs instead of just one drug into the core of particles having the diameter of the claims as taught by Ma, because Ma teaches that combination therapy using more than one drug may achieve greater therapeutic effect than administration of a single drug, that combination therapy may be administering by incorporating the more than one drug into a particulate formulation, and that delivering multiple drugs from a particulate formulation can be advantageous because such a formulation can provide controlled release of the drugs from the particles that can normalize pharmacokinetics, biodistribution, and stability of chemically dissimilar drugs that have disparate pharmacological behaviors.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645